Motion granted and upon reargument the parties are directed to submit their points addressed to the issue of the application of United States v Salvucci (448 US 83) and Rawlings v Kentucky (448 US 98), said reargument to be placed upon the calendar of this court for the January, 1981 Term, as indicated in the order of this court. The appeals taken by appellant’s codefendants, James Russo and Sylvester Scigowski, are directed to be perfected for said January, 1981 Term, argument thereof to be consol*604idated with appellant’s appeal upon reargument. Concur—Fein, J. P., Sandler, Sullivan and Bloom, JJ.